Exhibit 10.1


STOCK EXCHANGE AGREEMENT


THIS STOCK EXCHANGE AGREEMENT (this "Agreement") is made and entered into this
10th day of August 2015, by and among Amazing Energy Oil and Gas, Co., a Nevada
corporation (hereinafter referred to as the "Company") and Jed Miesner as the
sole shareholder of Jilpetco, Inc., a Texas corporation, (hereinafter
"Miesner"), on the following terms:


Premises


A.        
Miesner has engaged in preliminary discussions with the Company regarding the
purchase of the shares of the Company's restricted common stock, par value
$0.001 per share (the "Common Stock").




B. The Company is interested in exchanging shares of its common stock for one
thousand (1,000) shares of common stock of Jilpetco, Inc. (hereinafter
"JILPETCO") which will constitute one hundred percent (100%) of the total
outstanding shares of JILPETCO. JILPETCO is engaged in the business of operating
and providing oilfield services to oil and gas properties.



Agreement


BASED, upon the foregoing premises, which are incorporated herein by this
reference, and for and in consideration of the mutual promises and covenants
hereinafter set forth, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, it is agreed as follows:


ARTICLE I


EXCHANGE OF COMMON STOCK


1.01            Exchange of Common Stock.  Miesner agrees to accept from the
Company and the Company agrees to issue to Miesner five hundred thousand
(500,000) shares of the Company's Common Stock in consideration of Miesner
transferring all right, title and interest in and to one thousand (1,000) shares
of common stock of JILPETCO which will constitute 100% of the total outstanding
shares of common stock of JILPETCO.


1.02            Closing.


a)       
The Exchange of Common Stock shall take place at a closing (the "Closing"), to
be held at such date, time and place of the Company's office once Jilpetco has
furnished its' audited yearly financials as may be required by the U.S.
Securities and Exchange Commission in accordance with such transaction, and upon
approval of the audited financials by the Company. This may occur on or before
December 31, 2015.



b)       
At the preliminary closing:



i)        
The Company shall deliver to Miesner certificates for five hundred thousand
(500,000) restricted shares of the Company's Common Stock.

1

--------------------------------------------------------------------------------



ii)       
Miesner shall deliver to the Company certificates for one thousand (1,000) of
JILPETCO's common stock.



iii)      
At and at any time after the Closing, the parties shall duly execute,
acknowledge, and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.



iv)      
All representations, covenants and warranties of the Company and Miesner
contained in this Agreement shall be true and correct on and as of the closing
date with the same effect as though the same had been made on and as of such
date.



c)       
At the Closing:



v)       
The parties will deliver all Company corporate records and JILPETCO corporate
records to the Secretary of the Company and this Agreement will terminate.





ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES


As an inducement for each party to execute this Agreement, each party represents
to the other parties as follows:


2.01            Private Offering.  The offer, sale, and exchange of the shares
of Common Stock have not been and will not be registered with the Securities and
Exchange Commission (the "Commission").  The shares of Common Stock shall be
offered for sale and sold pursuant to the exemptions from the registration
requirements of Section 5 of the United States Securities Act of 1933, as
amended, and as such, will be deemed "restricted securities" limiting the shares
ability to be resold.


2.02            Approval of Agreement.  Each party has full corporate power,
authority, and legal right and has taken, or will take, all action required by
law, its articles of incorporation, bylaws, and otherwise to execute and deliver
this Agreement and to consummate the transactions herein contemplated including
the exchange of the shares of common stock referred to herein.


2.03            Legal Right.  The performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a
material breach or violation of any of the terms and provisions of, or
constitute a default under, any statute, indenture, mortgage or other agreement
or instrument to which the parties are parties thereto or by which it is bound
by any order, rule or regulation directed to the parties or their affiliates by
any court or governmental agency or body having jurisdiction over them; and no
other consent, approval, authorization or action is required for the
consummation of the transactions herein contemplated other than such as have
been obtained.


2.04            Validly Issued.  The Common Stock, when issued by the Company,
will be duly authorized, validly issued, fully paid for, and non-assessable. 
The shares of common stock of JILPETCO have been duly authorized, validly
issued, fully paid for, and are non-assessable.
2

--------------------------------------------------------------------------------



2.05            Informed Decision.  Miesner has had an opportunity to consult
with his independent legal, tax and financial advisors, and together with such
advisors, have evaluated the transactions contemplated in this Agreement and
have independently determined to agree to the terms and conditions of this
Agreement.  No representation is being or has been made by the Company regarding
the tax, financial, legal or other effects to Miesner regarding the transactions
contemplated in this Agreement.  Miesner is familiar with and understands the
business and financial condition, operations and prospects of the Company and
Miesner is an accredited investor as that term is defined in Reg. 501of the
Securities Act of 1933, as amended (the "Act") is sufficiently informed and
sophisticated enough to make a decision regarding the transactions contemplated
by this Agreement.  Miesner has reviewed the Company's filings made with the
Securities and Exchange Commission that appear on the SEC website at
www.sec.gov.


2.06            Purchasing Entirely for Own Account.  The shares to be acquired
by Miesner will be acquired for investment for Miesner's own accounts, not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and Miesner has no present intention of selling, granting any
participation in, or otherwise distributing the same.  Miesner does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Company's shares of Common Stock.


2.07            Disclosure of Information.  Miesner has had an opportunity to
discuss the Company's business, management, financial affairs and the terms and
conditions of the sale of the shares of Common Stock with the Company's
management and has had an opportunity to review the Company's records.  Miesner
is aware, through his due diligence review of the Company, as the Company's
president, that the exchange value for the shares of Common Stock bear no
relationship to assets, book value or other established criteria of determining
value.


2.08            Accredited Investor.  Miesner is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Act.


2.09            Investment Experience.  Miesner has invested in securities of
companies with size and structure similar to the Company's and Miesner
acknowledges he is able to fend for himself, can bear the economic risk of its
investment and has such knowledge and experience in financial or business
matters that he is capable of evaluating the merits and risks of the investment
in the shares of Common Stock and in the proposed ongoing operations.  Further,
Miesner acknowledges that the future success of the Company will depend on the
Company's existing management team.


2.10            Purchase of Shares of Common Stock.  The Company and Miesner
agree and understand that the consummation of this Agreement including the sale
of the exchange shares of common stock as contemplated hereby, constitutes the
offer and sale of securities under the Securities Act and applicable state
statutes.  The Company and Miesner agree such transactions shall be consummated
in reliance on exemptions from the registration and prospectus delivery
requirements of such statutes which depend, among other items, on the
circumstances under which such securities are acquired.


(a)             Miesner acknowledges by signing of this Agreement he
acknowledges the following representations and warranties:


(i)             That neither the SEC nor the securities commission of any state
or other federal agency has made any determination as to the merits of acquiring
the shares of Common Stock, and that this transaction involves certain risks.


3

--------------------------------------------------------------------------------



(ii)            He has read the Agreement and understands the risks related to
the consummation of the transactions herein contemplated.


(iii)           He has such knowledge and experience in business and financial
matters that he is capable of evaluating each business.


(iv)          He has been provided with copies of all materials and information
requested by them or their representatives, including any information requested
to verify any information furnished (to the extent such information is available
or can be obtained without unreasonable effort or expense), and the parties have
been provided the opportunity for direct communication regarding the
transactions contemplated hereby.


(v)           All information which he has provided to the Company or its
representatives concerning their suitability and intent to hold shares in Common
Stock following the transactions contemplated hereby is complete, accurate, and
correct.


(vi)          He has not offered or sold any securities of the Company or
interest in this Agreement and has no present intention of dividing the shares
of Common Stock to be received or the rights under this Agreement with others or
of reselling or otherwise disposing of any portion of such stock or rights,
either currently or after the passage of a fixed or determinable period of time
or on the occurrence or nonoccurrence of any predetermined event or
circumstance.


(vii)         He understands that the shares of Common Stock have not been
registered, but are being acquired by reason of a specific exemption under the
Act as well as under certain state statutes for transactions not involving any
public offering and that any disposition of the subject shares of Common Stock
may, under certain circumstances, be inconsistent with this exemption and may
make Miesner an "underwriter," within the meaning of the Securities Act.  It is
understood that the definition of "underwriter" focuses upon the concept of
"distribution" and that any subsequent disposition of the subject shares of
Common Stock can only be effected in transactions which are not considered
distributions.  Generally, the term "distribution" is considered synonymous with
"public offering" or any other offer or sale involving general solicitation or
general advertising.  Under present law, in determining whether a distribution
occurs when securities are sold into the public market, under certain
circumstances one must consider the availability of public information regarding
the issuer, a holding period for the securities sufficient to assure that the
persons desiring to sell the securities without registration first bear the
economic risk of their investment, and a limitation on the number of securities
which the stockholder is permitted to sell and on the manner of sale, thereby
reducing the potential impact of the sale on the trading markets.  These
criteria are set forth specifically in rule 144 promulgated under the Securities
Act.


(viii)       Miesner acknowledges that the shares of Common Stock must be held
and may not be sold, transferred, or otherwise disposed of for value unless they
are subsequently registered under the Securities Act or an exemption from such
registration is available.  The Company is not under any obligation to register
the shares of Common Stock under the Securities Act, except as set forth in this
Agreement.  The Company is not under any obligation to make rule 144 available,
except as may be expressly agreed to by it in writing
4

--------------------------------------------------------------------------------



in this Agreement, and in the event rule 144 is not available, or some other
disclosure exemption may be required before Miesner can sell, transfer, or
otherwise dispose of such shares of Common Stock without registration under the
Securities Act.  The Company's registrar and transfer agent will maintain a stop
transfer order against the registration or transfer of the shares of Common
Stock, and the certificates representing the shares of Common  Stock will bear a
legend in substantially the following form so restricting the sale of such
securities:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") AND ARE
"RESTRICTED SECURITIES" WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.


(ix)          The Company may refuse to register further transfers or resales of
the shares of Common Stock in the absence of compliance with Rule 144 unless
Miesner furnishes the Company with a "no-action" or interpretive letter from the
SEC or an opinion of counsel reasonably acceptable to the Company stating that
the transfer is proper.  Further, unless such letter or opinion states that the
shares of Common Stock are free of any restrictions under the Securities Act,
the Company may refuse to transfer the securities to any transferee who does not
furnish in writing to the Company the same representations and agree to the same
conditions with respect to such shares of Common Stock as set forth herein.  The
Company may also refuse to transfer the shares of Common Stock if any
circumstances are present reasonably indicating that the transferee's
representations are not accurate.


(b)             In connection with the transaction contemplated by this
Agreement, the Company and Miesner shall each file, with the assistance of the
other and their respective legal counsel, such notices, applications, reports,
or other instruments as may be deemed by them to be necessary or appropriate in
an effort to document reliance on such exemptions, and the appropriate
regulatory authority in the states where Miesner resides unless an exemption
requiring no filing is available in such jurisdictions, all to the extent and in
the manner as may be deemed by such parties to be appropriate.


(c)             In order to more fully document reliance on the exemptions as
provided herein, the Company and Miesner shall execute and deliver to the other,
at or prior to the closing, such further letters of representation,
acknowledgment, suitability, or the like as the Company or Miesner and its
counsel may reasonably request in connection with reliance on exemptions from
registration under such securities laws including but not limited to an
investment letter.


(d)             The Company and Miesner acknowledge that the basis for relying
on exemptions from registration or qualifications are factual, depending on the
conduct of the various parties, and that no legal opinion or other assurance
will be required or given to the effect that the transactions contemplated
hereby are in fact exempt from registration or qualification.




5

--------------------------------------------------------------------------------



2.11            Compliance with Rule 144.


(a)             The Company will use its best efforts to assure that it is in
compliance with Rule 144 of the Act.  Further, Miesner acknowledges that he is
an affiliate of the Company and can only sell his shares in full compliance with
Rule 144 of the Act.  This covenant shall survive the closing of this Agreement.


(b)             Upon being informed in writing by Miesner that he desires to
sell any shares under Rule 144 promulgated under the Act (including any rule
adopted in substitution or replacement thereof), the Company will certify in
writing to such person that it is compliance with Rule 144 under the Act.


(c)             If any certificate representing any such restricted stock is
presented to the Company's transfer agent for registration or transfer in
connection with any sales theretofore made under rule 144, provided such
certificate is duly endorsed for transfer by the appropriate person(s) or
accompanied by a separate stock power duly executed by the appropriate person(s)
in each case with reasonable assurances that such endorsements are genuine and
effective, and is accompanied by an opinion of counsel satisfactory to the
Company and its counsel that such transfer has complied with the requirements of
Rule 144, as the case may be, the Company will promptly instruct its transfer
agent to register such transfer and to issue one or more new certificates
representing such shares to the transferee and, if appropriate under the
provisions of Rule 144, as the case may be, free of any stop transfer order or
restrictive legend.


2.12            Public Statements.  Subject to their respective legal
obligations (including requirements of stock exchanges and other similar
regulatory bodies), the Company and Miesner shall consult with one another, and
use reasonable best efforts to agree upon the text of any press release, before
issuing any such press release or otherwise making public statements with
respect to the transactions and in making any filing with any federal or state
governmental or regulatory agency or with any securities exchange with respect
thereto.


2.13            No Representation Regarding Tax Treatment.  No representation or
warranty is being made by any party to any other regarding the treatment of this
transaction for federal or state income taxation.  Each party has relied
exclusively on its own legal, accounting, and other tax adviser regarding the
treatment of this transaction for federal and state income taxes and on no
representation, warranty, or assurance from any other party or such other
party's legal, accounting, or other adviser.


ARTICLE III
MISCELLANEOUS


3.01            Attorney's Fees.  In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the breaching party or parties shall reimburse the
non-breaching party or parties for all costs, including reasonable attorneys'
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.


3.02            Entire Agreement.  This Agreement represents the entire
agreement between the parties relating to the subject matter hereof.  All
previous agreements between the parties, whether written or oral, have been
merged into this Agreement.  This Agreement completely expresses the agreement
of the parties relating to the subject matter hereof.




6

--------------------------------------------------------------------------------



3.03            Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the closing and the
consummation of the transactions herein contemplated for one (1) year from the
closing, unless otherwise provided herein.


3.04            Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


3.05            Amendment or Waiver.  Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and such remedies may be enforced concurrently, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the closing, this
Agreement may be amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance thereof may be extended by a
writing signed by the party or parties for whose benefit the provision is
intended.


3.06            Binding Effect.  This Agreement shall inure to the benefit of
and be binding upon the Company and Miesner and their successors.  Nothing
expressed in this Agreement is intended to give any person other than the
persons mentioned in the preceding sentence any legal or equitable right, remedy
or claim under this Agreement.


3.07            Severability.  Every provision of this Agreement is intended to
be severable.  If any term or provision hereof is illegal or invalid for any
reason whatsoever, such illegality or invalidity shall not affect the validity
of the remainder hereof.


3.08            Captions.  The captions or headings in this Agreement are
inserted for convenience and identification only and are not intended to
describe, interpret, define, or limit the scope, extent, or intent of this
Agreement or any provisions hereof.


3.09            Applicable Law.  The Company and Miesner hereby agree this
Agreement shall be governed by and construed and enforced under and in
accordance with the laws of the state of Nevada and all subject matter and in
persona jurisdiction shall be the state courts of Nevada and as such the Company
and Miesner irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the courts of the State of Nevada and of the United States of
America located in Nevada for any actions, suits or proceedings arising out of
or relating to this Agreement and the Company and Miesner agree not to commence
any action, suite or proceedings relating thereto except in such courts.


3.10            Board Approval.  The board of directors of the Company and
JILPETCO will approve this Agreement.


3.11            Tax Free Exchange.  It is the intention of the parties that this
transaction qualifies as a tax free exchange under Section 368 of the Internal
Revenue Code.


3.12            Audited Financials.  Jilpetco will furnish the Company with
Jilpetco's Audited Financials as may be required by the U.S. Securities and
Exchange Commission in accordance with such transaction, before the closing of
this Agreement is final. In the event that Jilpetco does not furnish the Audited
Financials by no later than December 31, 2015, this Exchange Agreement will
terminate as of January 1, 2016.




7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.



 
COMPANY
     
AMAZING ENERGY OIL AND GAS, CO.
             
BY:
MATT COLBERT
   
Matt Colbert, Chief Financial Officer
     
JILPETCO, INC.
               
JED MIESNER
   
Jed Miesner, President/Owner






















8